Citation Nr: 0831311	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-00 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for lumbar 
spondylosis.

2.	Entitlement to service connection for cervical 
spondylosis.

3.	Entitlement to service connection for right ankle 
strain.

4.	Entitlement to service connection for varicose veins of 
the right leg.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The veteran served on active duty from March 1972 to February 
1974.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied entitlement to the benefits 
sought. 

In October 2007, the veteran sent to the Board a personal 
statement and July 2007 chiropractor's letter, and did not 
formally provide a waiver of initial RO consideration. The 
Board notes that the veteran's correspondence pertains to 
events previously recounted. The chiropractor's letter 
presents a summary of current treated disorders consistent 
with existing evidence. It may be concluded that 
consideration of the evidence without first remanding the 
case to the RO, would not have any detrimental effect upon 
the adjudication of this appeal. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

The Board is deciding claims for service connection for 
lumbar spondylosis, cervical spondylosis and right ankle 
strain. The issue of entitlement to service connection for 
varicose veins in the right leg is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The preponderance of the competent and probative 
evidence is against finding that the veteran's lumbar or 
cervical spondylosis was incurred during service.

2.	There is no competent evidence that the veteran 
currently has a disorder involving the right ankle.
CONCLUSIONS OF LAW

1.	The criteria for a grant of service connection for 
lumbar spondylosis are not approximated. 38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107(b) (West 2002 &  Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.	The criteria for a grant of service connection for 
cervical spondylosis are not approximated. 38 U.S.C.A. §§ 
1110, 1112, 5103, 5103A, 5107(b) (West 2002 &  Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

3.	The criteria for a grant of service connection for right 
ankle strain are not approximated. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 &  Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act, codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2007), 
prescribes several requirements         as to VA's duty to 
notify and assist a claimant with the evidentiary development 
of a pending claim for compensation or other benefits. 
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi,          
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied  and compliant notice was not previously provided. See 
Mayfield v. Nicholson,     444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 

The Court has further held in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007),       that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. §  3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the veteran of what evidence would 
substantiate his claims through VCAA notice letters dated in 
September and December 2005, which informed him as to each 
element of satisfactory notice set forth under the Pelegrini 
II decision. The November 2006 Statement of the Case (SOC) 
explained the criteria to substantiate a claim for service 
connection. The VCAA notice indicated the joint obligation 
between VA and the veteran to obtain pertinent evidence and 
information, including that VA would undertake reasonable 
measures to assist in obtaining further VA medical records, 
private treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, an addendum to the November 2006 SOC provided 
notice concerning both the disability rating and effective 
date elements of a pending claim for benefits.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In 
this instance the September and December 2005 notice letters 
preceded issuance of the February 2006 rating decision on 
appeal, and as a result met the criteria for timely notice. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran through obtaining VA outpatient records 
and records of private medical treatment. The veteran has 
undergone a VA examination. See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4). In support of his claims, the veteran 
provided further private treatment records. He has not 
requested the opportunity to testify at a hearing before a 
Veterans Law Judge (VLJ) of the Board. The record as it 
stands includes sufficient competent evidence to decide the 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims on the merits.

Analysis of the Claims

Lumbar and Cervical Spondylosis

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303(a) (2007). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).
The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases 
of a chronic nature, including arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service. 38 U.S.C.A. §§ 1101, 
1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2007).

The veteran's service treatment history, including the report 
of his February 1974 examination for purpose of separation, 
does not indicate symptoms, complaints or a diagnosis of neck 
or lower back disorders.  

Records of private chiropractic treatment indicate an initial 
evaluation on August 2003 following a lifting injury. The 
veteran stated he had not seen another health care provider 
for treatment related to the injury. Following an examination 
the diagnosis was lumbalgia, lumbosacral sprain/strain, pain 
in the thoracic spine, cephalgia, and cervicalgia. The 
evaluating chiropractor considered the veteran to have been 
presenting acute symptoms. This diagnosis was consistent on 
treatment through January 2004. He returned for evaluation in 
February 2005 due to an injury. The diagnosis was identical 
to that previously noted. He obtained further treatment over 
that month.

Records from an orthopedic clinic contemporaneous with the 
above periods of chiropractic treatment include letters 
requesting the veteran to be excused for lost time from his 
place of employment because of a "spinal related condition 
due to an accident." In August 2003, a physician completed a 
Certification of Health Care Provider form stating that the 
veteran would need intermittent time off from work due to a 
spinal disorder resulting from an injury earlier that month. 
The estimated period of treatment was 4 months. Under the 
category of whether this represented a "chronic condition" 
the physician indicated not applicable. The physician 
completed a similar form with reference to the February 2005 
injury.

On a December 2005 VA examination of the spine the veteran 
reported the onset of low back and neck pain in November 1973 
during service after carrying furniture up 17 flights of 
stairs because the elevator was broken. He first sought 
medical attention in 1991 in the form of chiropractic care. 
He reported that he had several physically demanding jobs and 
self-treated his back ever since. He stated that at one point 
he spent 10 years driving a fork lift truck and stacking 50-
pound bags. He then worked for the postal service where he 
still worked. The examiner conducted an objective evaluation 
including with x-rays of the spine. The impression was the 
veteran had a long history of physically demanding jobs and 
currently manifested lumbosacral spondylosis, and cervical 
spondylosis and degenerative joint disease.

The medical evidence of record does not demonstrate symptoms 
or findings of a lumbar or cervical spine disorder during the 
veteran's service, or indicate arthritis of these areas 
within one-year of service based upon which service 
incurrence may be presumed. 38 C.F.R. §§ 3.307, 3.309. There 
is an interval of more than two decades from the veteran's 
service discharge up until when he first obtained treatment 
for the claimed disorders in 2003. See Clyburn v. West, 12 
Vet. App. 296, 302 (1999) (generally, medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent); 38 C.F.R. § 3.303(b). Based on records 
of private chiropractic treatment in August 2003, and again 
in February 2005 the reason for treatment was that of recent 
injuries. These records along with an orthopedist's 
explanation for temporary absence from working do not mention 
a chronic or already existing lumbar or cervical spine 
disorder. The preceding findings attributed the veteran's 
symptoms to post-service injuries contemporaneous with 
treatment and have significant probative value. See e.g., 
Curry v. Brown, 7 Vet. App. 59, 68 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).

During the December 2005 VA orthopedic examination the 
physician considered the veteran's description of 
precipitating events from service including involving lifting 
furniture and large crates of supplies. The examiner's 
diagnostic impression instead identified a post-service 
history of physically demanding jobs as a factor in the 
development of the claimed disorders. There is no other 
medical opinion indicating or suggesting a link between 
lumbar or cervical spondylosis and the veteran's service. 
While the veteran may provide evidence of events that 
occurred in service, a competent medical opinion is required 
on a matter involving the etiology of claimed disability. See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). The competent 
evidence pertaining to the cause of low back and neck 
disorders weighs against these claims.

For these reasons, the claims for service connection for 
lumbar and cervical spondylosis are being denied. Since the 
preponderance of the evidence is unfavorable, the benefit-of-
the-doubt doctrine is not applicable. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Right Ankle Strain

Service connection also may be granted for a preexisting 
condition if it was aggravated during service beyond its 
natural progression. 38 U.S.C.A. § 1153;         38 C.F.R. § 
3.306. A preexisting injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during service. In order to rebut the 
presumption of aggravation, there must be clear and 
unmistakable evidence that the increase in severity was due 
to the natural progress of the disability. 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a). 
 

Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137.         

VA's Office of General Counsel has issued a precedent opinion 
holding that           in order to rebut the presumption of 
soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear 
and unmistakable evidence both that the disease or injury           
in question existed prior to service and that it was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  

The veteran's December 1971 medical examination for service 
entrance indicates a history of an ankle fracture at age 18, 
with no sequelae. A September 1972 clinical record states 
that he had sprained his right ankle. On evaluation he had 
full range of motion in the ankle, and no swelling. The 
impression was a mild strained right ankle. There was no 
notation of a disorder of the right ankle on his February 
1974 separation examination.

Since that time period there is no further evidence of right 
ankle strain or similar orthopedic disorder in the right 
lower extremity. The post-service treatment history pertains 
to lumbar and cervical spine impairment but not treatment for 
the right ankle. Under VA law, the initial criterion to 
establish service connection is competent evidence that the 
veteran has the current disability claimed. Moore v. 
Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-
connected injury is limited to those claims which show a 
present disability."). See also Hicks v. West, 12 Vet. App. 
86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
See, too, Degemetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).
As there is no current competent evidence that the veteran 
has right ankle strain, the Board will not consider whether 
this claimed disorder is of service origin, including due to 
any possible aggravation in service of a pre-existing right 
ankle fracture.   

Hence, the claim for service connection for right ankle 
strain is denied. Since the preponderance of the evidence is 
unfavorable, the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for lumbar spondylosis is denied.

Service connection for cervical spondylosis is denied.

Service connection for right ankle strain is denied.


REMAND

The Board is remanding the claim for service connection for 
varicose veins of the right leg for purpose of scheduling a 
VA medical examination on the etiology of this claimed 
disorder. 

The veteran's December 1971 service entrance examination as 
indicated noted an ankle fracture at age 18, with no 
sequelae. In September 1972 the veteran underwent evaluation 
for a sprained right ankle, without swelling. The impression 
was a mild strained right ankle. The recommended course of 
recovery was a period of light duty and avoidance of 
exercise. The veteran's symptoms did not have any recurrence.

He has since claimed the varicose veins in the right leg 
developed during his military service due to lifting heavy 
furniture up stairways for a period of several months and the 
lifting of crates holding supplies. 
The February 2003 report of a private vascular surgeon states 
a diagnosis of varicose veins, right leg, medial calf. The 
recommendation for treatment was elevation of the leg, 
compression gradient stockings, and a venous duplex 
evaluation. 

Based on these findings further inquiry is warranted as to 
whether the cause of the veteran's varicose veins of the 
right leg has an objective relationship to the claimed in-
service incidents. There is another plausible theory of 
recovery that aggravation of a pre-existing right ankle 
injury, if this indeed occurred, had some role in the onset 
of the varicosities. A VA medical examination and opinion is 
required to address the subject of a claimed causal 
relationship to service. See generally, Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (the Board may consider only independent 
medical evidence to support its findings, and where that 
evidence is insufficient, has the province to supplement the 
record by seeking an advisory opinion or ordering a medical 
examination). The claim is therefore being remanded to 
schedule a VA orthopedic examination for this purpose. See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).

Accordingly, this claim is REMANDED for the following action:

1.	The RO/AMC should ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for varicose 
veins of the right leg that is not 
evidenced by the current record. The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 
 
a.	If the requested records are 
held by a department or agency of the 
Federal government, efforts to obtain 
such records must continue until it 
is determined that they do not exist 
or that further attempts to obtain 
them would be futile. The non-
existence or unavailability of such 
records must be verified by each 
Federal department or agency from 
whom they are sought. 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2).

b.	If the requested records are 
held by a health care provider or 
facility not associated with the 
Federal government, notify the 
veteran and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2.	Then schedule the veteran for a VA 
examination with an orthopedist. The 
purpose of the examination is to 
determine whether the varicose veins of 
the right leg were incurred in service, 
or otherwise related to aggravation of a 
right ankle fracture that pre-existed his 
service. 

The following considerations will govern 
the examination:

a.	The claims folder, including all medical 
records obtained and a copy of this remand, 
will be reviewed by the examiner. In addition 
to the specific directive of addressing the 
evidence of record as noted below, the examiner 
must acknowledge receipt and review of the 
claims folder, the medical records obtained and 
a copy of this remand.

b.	All indicated tests and studies must be 
performed, and any indicated consultations must 
be scheduled. 

c.	In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence of 
record. In particular:

(i)	The examiner should initially 
confirm that the veteran has varicose veins 
in the right leg.

(ii)	Provided the diagnosis is confirmed, 
the examiner should then address whether 
this disorder is causally related to the 
alleged events during service of having 
lifted heavy furniture up stairways for a 
period of several months, in addition to 
crates holding ammunition and other 
supplies.

(iii)	 The examiner should further 
consider whether the veteran's right ankle 
fracture which pre-existed service 
underwent aggravation in service (i.e., a 
permanent worsening beyond the natural 
disease process) due to a September 1972 
right ankle sprain. If this was the case, 
the examiner should indicate whether such 
aggravation had a subsequent role in the 
development of varicosities in the right 
lower leg.

The examiner must state the medical basis 
or bases for this opinion. If the 
examiner is unable to render an opinion 
without resort to speculation, he or she 
should so state. 

3.	When the actions requested have 
been completed, undertake any other 
indicated development, if deemed by the 
RO/AMC to be appropriate under the law. 
Then readjudicate the issue of 
entitlement to service connection for 
varicose veins in the right leg.

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. If the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2 (If the findings on an examination report are incomplete, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.). If the benefit sought 
on appeal is not granted to the veteran's satisfaction, he 
and his representative must be furnished a Supplemental 
Statement of the Case and afforded an opportunity to respond. 
Thereafter, if in order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts     are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim. 

The veteran is advised that it is his responsibility to 
report for the examination and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.              38 C.F.R. §§ 3.158, 3.655 
(2007). In the event that the veteran does not report for the 
aforementioned examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address. It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).







 Department of Veterans Affairs


